FINCH, Judge
(concurring in result).
I concur in the transfer of this case to the Kansas City Court of Appeals and hence concur in the result reached in the principal opinion. We do not have jurisdiction.
This case was decided by the Circuit Court on the basis of an interpretation of the language of the Kansas City Occupational License Tax Ordinance. That court concluded that the sales of merchandise which were in dispute were not covered by the language of the ordinance in question and hence were not subject to tax. Review of the correctness of that interpretation of the language of the ordinance does not fall within our jurisdiction and the amount involved is less than the sum which mandatorily confers jurisdiction on this court.
Constitutional defenses were raised by Graybar but they were not reached or decided because the trial court resolved the issue on the basis of statutory interpreta*27tion. Graybar has not urged any of these constitutional defenses as alternative bases for relief on appeal if the trial court’s interpretation of the ordinance is not upheld. Consequently, there are no constitutional issues involved in this appeal.
I cannot concur completely in the principal opinion because there are statements therein relating to appellate jurisdiction of cases involving constitutional issues with which I disagree. My views were recited in a concurring opinion in State ex rel. State Highway Commission of Missouri v. Wiggins, No. 54,383, decided by Division 2 on February 18, 1970. That case was transferred on the court’s own motion to the Court en Banc where it now is pending. Presumably, the questions raised will be resolved in that case. For that reason, it would serve no useful purpose to elaborate on those views in this concurring opinion.